Clarke, Chief Justice.
Appellee Matthews filed a petition to establish paternity, contending that appellant Coxwell was the father of her newborn son. Matthews sought child support, and, additionally, sought $15,458.98 in pregnancy and birth-related medical expenses.
The parties subsequently entered into a consent order in which Coxwell admitted paternity of the child. The parties entered into a second consent order in which they resolved issues of custody and child support, but reserved the issue of birth-related expenses for de*445termination by the trial court. The trial court concluded that Matthews is entitled to birth-related expenses under OCGA § 19-7-24, and ordered Coxwell to pay the entire amount of these expenses incurred by Matthews.
The Court of Appeals denied Coxwell’s application to appeal, and we granted certiorari to determine whether medical and birth-related expenses incurred by the mother are recoverable from the father in a paternity action. We conclude that they are, and affirm the judgment of the trial court.
We do not view this as a case involving the constitutional rights of the parents or of the unborn child. Rather we look upon this as simply a case which calls for statutory construction.
Under OCGA § 19-7-24
[i]t is the joint and several duty of each parent of a child born out of wedlock to provide for the maintenance, protection, and education of the child until he reaches the age of majority, except to the extent that the duty of one parent is otherwise or further defined by court order.
We conclude that the duty to protect and maintain a child includes the duty to ensure that the child receives adequate medical care prior to and during birth. It cannot be disputed that the state has a significant interest in the health of its children which, we conclude, the legislature sought to further by this provision of the statute. Neither can it be successfully argued that a child’s prenatal care does not impact on postnatal health. Additionally, this is consistent with our holding that an unwed father’s constitutionally protected “opportunity interest to develop a relationship” with his child begins at conception. In re Eason, 257 Ga. 292, 296 (358 SE2d 459) (1987).
In construing the statute, we follow the long-recognized principle of statutory construction of looking to the mischief sought to be avoided by the legislature. OCGA § 1-3-1 (a); Telecom*USA v. Collins, 260 Ga. 362, 364 (393 SE2d 235) (1990). Were we to hold that the father of an out-of-wedlock child has no obligation to pay the birthing expenses of his child, that duty would fall either on the mother, whose condition, in some circumstances, might impair her earning ability, or on the state. As between the father and the mother, the statute imposes a joint and several obligation to protect and support the child. In re M. A. F., 254 Ga. 748, 750 (334 SE2d 668) (1985). The mother may maintain a civil action to enforce the father’s statutory duty. Poulos v. McMahan, 250 Ga. 354, 360 (297 SE2d 451) (1982). As between the father and the taxpayers of this state, we conclude that the legislature intended that this financial obligation fall on the father.
*446The statute requires that both parents support the child until the age of majority, “except to the extent that the duty of one parent is otherwise or further defined by court order.” We hold that by this language the legislature invested in the trial court the authority to require the father of an out-of-wedlock child to pay the necessary medical expenses incident to the prenatal care and birth of the child. In affirming the trial court, we hold that a claim for these expenses may be made in an action to determine the paternity of the child.

Judgment affirmed.


All the Justices concur, except Hunt, P. J., Fletcher and Carley, JJ., who dissent.